IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2047
                             Filed January 13, 2016

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RODERICK JOVAN WALLS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Cheryl Traum,

District Associate Judge.



      Roderick Walls appeals his convictions for failure to comply with the sex

offender registry.   CONVICTION AFFIRMED, SENTENCE VACATED, AND

REMANDED.



      Mark C. Smith, State Appellate Defender, and Martha J. Lucey, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2



BOWER, Judge.

       Roderick Walls appeals his convictions for two counts of failure to comply

with the sex offender registry, claiming his trial counsel was ineffective and the

district court erred in sentencing. We find Wall’s has failed to prove his trial

counsel was ineffective. However, we vacate Wall’s sentence and remand to the

district court for further proceedings.

       On August 15, 2014, Walls was charged with one count of failure to

comply with the sex offender registry by failing to properly register, in violation of

Iowa Code sections 692A.104 and 692A.111 (2013). Walls pleaded not guilty,

demanded a speedy trial, and waived his right to a jury trial. On October 20, the

State filed a motion to amend the trial information and added an additional count

of failure to comply with the sex offender registry, which occurred on the same

date as count one, by allegedly providing false information. The district court

approved the amendment.

       A bench trial was held on October 24. The court found Walls guilty of both

counts of failure to comply with the sex offender registry. On November 21, the

court sentenced Walls to concurrent suspended two-year terms, probation, and

$1250 in fines. Walls now appeals from his conviction and sentence.

       On appeal, Walls claims his trial counsel was ineffective for failing to

object to the State’s amendment to the trial information, and the district court

erred by referencing a nonexistent plea agreement as one of the reasons for its

sentence.
                                             3



         We review ineffective-assistance-of-counsel claims de novo.             State v.

Horness, 600 N.W.2d 294, 297 (Iowa 1999). “Although claims of ineffective-

assistance-of-counsel        are   generally     preserved    for   postconviction-relief

proceedings, we will consider such claims on direct appeal where the record is

adequate.” Id. Upon our review of the record, we find it adequate to address

Walls’s ineffective-assistance-of-counsel claims.            See State v. Straw, 709
N.W.2d 128, 133 (Iowa 2006).              An ineffective-assistance-of-counsel claim

requires a demonstration of both ineffective assistance and prejudice. Ledezma

v. State, 626 N.W.2d 134, 142 (Iowa 2001) (citing Strickland v. Washington, 466
U.S. 668, 687 (1984)). The ineffective-assistance prong requires proof the

attorney performed below the standard demonstrated by a reasonably competent

attorney as compared against prevailing professional norms. Id. The prejudice

prong requires proof that, but for the ineffective assistance, “the result of the

proceeding would have been different.” Id. (citing Strickland, 466 U.S. at 694).

The applicant must “show that counsel’s deficient conduct more likely than not

altered the outcome in the case.” Id. (citing Strickland, 466 U.S. at 693). Walls

must prove both the “essential duty” and “prejudice” elements by a

preponderance of the evidence. Ennenga v. State, 812 N.W.2d 696, 701 (Iowa

2012).

         The State admits the amendment to the trial information was improper,

pursuant to Iowa Rule of Criminal Procedure 2.4(8),1 but claims Walls is unable



1
    Rule 2.4(8) provides:
          The court may, on motion of the state, either before or during the trial,
          order the indictment amended so as to correct errors or omissions in
                                             4



to show his trial attorney breached an essential duty or caused prejudice as the

result of the proceeding would not have been different. We agree. If Walls’s

counsel had objected to the amendment and the amendment had been

disallowed by the court, the State had ample time to file a new trial information

adding count two. Walls cannot show “a reasonable likelihood the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. We find

Walls’s trial counsel was not ineffective.

       Walls also claims he should be re-sentenced because the district court

listed “[t]he plea agreement of the parties” (which does not exist in the record) as

a reason for Walls’s sentence and did not adequately list other reasons for the

sentence imposed.

       We review a sentence imposed in a criminal case for correction of errors

at law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). When the court

imposes a sentence, it is required to “state on the record its reason for selecting

the particular sentence.” Iowa R. Civ. P. 2.23. In State v. Thacker, our supreme

court evaluated how a court may properly “state on the record its reasons for

selecting the particular sentence.” 862 N.W.2d 402, 407–08 (Iowa 2015).

              While the rule requires a statement of reasons on the record,
       a “terse and succinct” statement may be sufficient, “so long as the
       brevity of the court’s statement does not prevent review of the
       exercise of the trial court’s sentencing discretion.” State v.
       Johnson, 445 N.W.2d 337, 343 (Iowa 1989). A terse and succinct
       statement is sufficient, however, only when the reasons for the
       exercise of discretion are obvious in light of the statement and the
       record before the court. See, e.g., State v. Victor, 310 N.W.2d 201,


       matters of form or substance. Amendment is not allowed if substantial
       rights of the defendant are prejudiced by the amendment, or if a wholly
       new and different offense is charged.
                                          5



       205 (Iowa 1981) (noting it was “clear from the trial court’s statement
       exactly what motivated and prompted the sentence” (emphasis
       added)). When the reasons for a particular sentence have not
       been stated on the record, however, we have vacated the sentence
       and remanded the case to the district court for resentencing. See,
       e.g., State v. McKeever, 276 N.W.2d 385, 388–90 (Iowa 1979);
       State v. Thompson, 275 N.W.2d 370, 372 (Iowa 1979).
              We have rejected a boilerplate-language approach that does
       not show why a particular sentence was imposed in a particular
       case. In [State v.] Lumadue, 622 N.W.2d [302,] 304 [(Iowa 2001)],
       we considered boilerplate language in a written order that provided,
       “The court has determined that this sentence will provide
       reasonable protection of the public. Probation is denied because it
       is unwarranted.” We concluded such language, standing alone, did
       not satisfy the requirement that the district court make an on-the-
       record statement of reasons for imposing a particular sentence. Id.
       at 304–05.

Id. at 408.

       Here, the district court listed the following reasons for Walls’s sentence:

“The Plea Agreement of the parties;” “The nature and circumstances of the

crime;” “Protection of the public from further offenses;” “Defendant’s criminal

history, or lack thereof.” Upon our review, we are unable to determine whether

the court exercised its discretion by listing a nonexistent plea agreement as a

reason for its sentence and also the court’s reliance on “boilerplate-language.”

We vacate Walls’s sentence and remand for resentencing so the district can

satisfy the requirements of Iowa Rule of Criminal Procedure 2.23(3)(d) by

“stat[ing] on the record its reason for selecting the particular sentence.”

       CONVICTION AFFIRMED, SENTENCE VACATED, AND REMANDED.